928 F.2d 399Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest RICHARDSON, Petitioner-Appellant,v.S.R. WITKOWSKI, Warden, Respondent-Appellee.
No. 90-7409.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 12, 1991.Decided March 14, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Solomon Blatt, Jr., Senior District Judge.  (CA-90-803)
Ernest Richardson, appellant pro se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, S.C., for appellee.
D.S.C.
DISMISSED.
Before K.K. HALL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Ernest Richardson seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss on the reasoning of the district court.1   Richardson v. Witkowski, CA-90-803 (D.S.C. Dec. 4, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


1
 Richardson's claim of prosecutorial misconduct was not presented to the South Carolina state courts and was not exhausted.  Nevertheless, it does not entitle Richardson to any relief because he waived the claim by the entry of his valid guilty plea.    See Tollett v. Henderson, 411 U.S. 258 (1973)